mme sol 07-o57 ee department of the treasury internal_revenue_service s dearborn street chicago il date date taxpayer_identification_number person to contact id a éelephone number certified mail-return receipt requested in our determination_letter cared tax under sec_501 of - recognized you as exempt from federal income the internal_revenue_code ’ sinc this is a final revocation letter enclosures form 6018-a pub date a copy is enclosed for your records you have consented to our findings by signing form_6018 consent to proposed action on if you have any questions please contact the person whose name and telephone number are shown above r c johnso director eo examinations a re tax_exempt_and_government_entities_division department of the treasury internal_revenue_service 4929chi simpson s dearbom street chicago il date taxpayer ification number fd tax_year s ended telephone fax certified mail - return receipt requested i we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process _ if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or unitec states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues lf a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter uniess a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those retums you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may cail toll-free and ask for taxpayer_advocate assistance if you prefer you may coritact your local taxpayer_advocate at_f you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation enclosures publication publication form_6018 report of examination envelope sincerely ad ml betty a mccle acting director eo exarninations letter catalog number 34801v department of the treasury internal_revenue_service tax_exempt_and_government_entities_division taxpaver identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear sir we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelape is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you miay file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues lf a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file retums for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v peete ie we thank you for your cooperation enclosures publication publication form_6018 report of examination envelope betty a acting director eo examinations _ mcclernan letter catalog number 34801v i schedule number or exhibit form a rev date explanations of items name of taxpayer tax identification_number year period ended issue whether the facts should be revoked the subject organization is a social_club which operates a nine bole golf course bar and restaurant members as well as non members utilize the facility the organization has no records to substantiate no more than of non member usage as mandated by rev_proc law sec_501 of the code provides for exemption from federal_income_tax for clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net eamings of which inures to the benefit of any private individual rev_proc states that social clubs exempt under sec_501 are permitted to receive up to of their gross_receipts including investment_income from non-member sources without losing their tax exempt status wihin thi sec_35 amount not more than of the gross_receipts are permitted from the use of the social_club facilities by the general_public conclusion since the organization cannot determine how much of their income is from the general_public their gross_receipts is considered to be totally fram the ceneral public the organization also does not want to keep records therefore the exempt status is revoked as of taxpayers position the organization agrees with the revocation and has signed form_6018 form 886-a catalog number 20810w page publish no rs gov department of the treasury-internal revenue service
